 1 McGREGOR W. SCOT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:19-po-00017-SAB
12                         Plaintiff,                  [Citation #F5384088 CA/42]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   WYATT A. BROWN,
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Michael G. Tierney, Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-
20 00017-SAB [Citation #F5384088 CA/42] against WYATT A. BROWN without prejudice in the interest

21 of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: April 9, 2019                                  Respectfully submitted,

23                                                       McGREGOR W. SCOTT
                                                         United States Attorney
24
                                                 By:     /s/ Michael G. Tierney
25                                                       MICHAEL G. TIERNEY
                                                         Assistant U.S. Attorney
26

27

28
                                                        1
29

30
 1
                                               ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:19-po-00017-SAB [Citation #F5384088
 4 CA/42] against WYATT A. BROWN be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     April 9, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29

30
